Exhibit 10.10
DIEBOLD, INCORPORATED
DEFERRED INCENTIVE COMPENSATION PLAN NO. 2
(Effective as of January 1, 2005)
     Diebold, Incorporated establishes, effective as of January 1, 2005, the
Deferred Incentive Compensation Plan No. 2 for Diebold, Incorporated. Such plan
is established to provide the opportunity to defer incentive compensation
payments in compliance with Section 409A of the Internal Revenue Code of 1986.
Incentive compensation payments (and earnings thereon) that are “deferred” (for
purposes of Section 409A of the Internal Revenue Code of 1986) after
December 31, 2004 are eligible for deferral in accordance with the provisions of
this plan. Incentive compensation payments (and earnings thereon) that are
“deferred” (for purposes of Section 409A of the Internal Revenue Code) on or
before December 31, 2004 are eligible for deferral in accordance with the
provisions of 1992 Deferred Incentive Compensation Plan for Diebold,
Incorporated.
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated.
     1. “Account” shall mean a bookkeeping account in which Incentive
Compensation which is deferred by a Participant shall be recorded and to which
gains, losses, earnings, dividends, distributions and interest may be credited
in accordance with the Plan.
     2. “Beneficiary” or “Beneficiaries” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the remaining balance of the Participant’s Account in the event of the death of
the Participant prior to receipt of the entire amount credited to the
Participant’s Account.
     3. “Board” shall mean the Board of Directors of the Company.
     4. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     5. “Change in Control” shall mean that: (i) The Company is merged or
consolidated or reorganized into or with another corporation or other legal
person, and as a result of such merger, consolidation or reorganization less
than a majority of the combined voting power of the securities of such
corporation or person that are outstanding immediately following the
consummation of such transaction is held in the aggregate by the holders of
Voting Stock (as hereinafter defined) of the Company immediately prior to such
transaction;
          (ii) The Company sells or otherwise transfers all or substantially all
of its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the

 



--------------------------------------------------------------------------------



 



aggregate by the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer;
          (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or
any successor schedule, form or report) thereto, each as promulgated pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
20 percent or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”);
          (iv) The Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of the Company has or may have occurred or
will or may occur in the future pursuant to any then-existing contract or
transaction; or
          (v) If during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
     Notwithstanding the foregoing provisions of subsection (iii) or
(iv) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement, either (1) solely because the Company, a Subsidiary,
or any Company-sponsored employee stock ownership plan or other employee benefit
plan of the Company, files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, whether in excess of 20 percent or otherwise, or because the Company
reports that a change in control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership or (2) solely
because of a change in control of any Subsidiary by which any Participant may be
employed. Notwithstanding the foregoing provisions of subsections (i-iv) hereof,
if, prior to any event described in subsections (i-iv) hereof that may be
instituted by any person who is not an officer or director of the Company, or
prior to any disclosed proposal that may be instituted by any person who is not
an officer or director of the Company that could lead to any such event,
management proposes any restructuring of the Company that ultimately leads to an
event described in subsections (i-iv) hereof pursuant to such management
proposal, then a “Change in Control” shall not be deemed to have occurred for
purposes of the Plan.
     6. “Committee” shall mean the Compensation and Pension Committee of the
Board or such other Committee as may be authorized by the Board to administer
the Plan.

2



--------------------------------------------------------------------------------



 



     7. “Common Shares” shall mean Common Shares, $1.25 par value, of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 9 of Article II
of the Plan.
     8. “Company” shall mean Diebold, Incorporated and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Diebold, Incorporated with any other corporation or
corporations.
     9. “Effective Date” shall mean January 1, 2005.
     10. “Election Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibit A, as modified from time to time by the Company.
     11. “Eligible Associate” shall mean an associate of the Company (or a
Subsidiary that has adopted the Plan) who is selected by the Board or a duly
authorized committee thereof to participate in this Plan. An associate will be
considered an Eligible Associate as of the date designated by the Board as his
or her effective date of eligibility. Unless otherwise determined by the Board
or a committee thereof, an Eligible Associate shall continue as such until
termination of employment.
     12. “Incentive Compensation” shall mean (i) cash incentive compensation
earned as an associate pursuant to an incentive compensation plan now in effect
or hereafter established by the Company, including, without limitation, the
Annual Incentive Plan and the 1991 Plan, and (ii) incentive compensation payable
in the form of Common Shares pursuant to the 1991 Plan or any similar plan
approved by the Board for purposes of this Plan.
     13. “Participant” shall mean any Eligible Associate who has at any time
elected to defer the receipt of Incentive Compensation in accordance with the
Plan.
     14. “Plan” shall mean this deferred incentive compensation plan as amended
and restated hereby, together with all amendments hereto, which shall be known
as the Deferred Incentive Compensation Plan No. 2 for Diebold, Incorporated.
     15. “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls more than 50 percent of the total combined voting or other
decision-making power.
     16. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152 of the Code
without regard to Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A withdrawal on account of an
Unforeseeable Emergency may be paid to the Participant only if the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes and penalties
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by

3



--------------------------------------------------------------------------------



 



insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.
     17. “Year” shall mean a calendar year.
     18. “1991 Plan” shall mean the Diebold, Incorporated 1991 Equity and
Performance Incentive Plan, as amended from time to time.
ARTICLE II
ELECTION TO DEFER
     1. Eligibility. An Eligible Associate may elect to defer receipt of all or
a specified part of his or her Incentive Compensation for any Year in accordance
with Section 2 of this Article. An Eligible Associate’s entitlement to defer
shall cease with respect to the Year following the Year in which he or she
ceases to be an Eligible Associate.
     2. Election to Defer. (i) An Eligible Associate who desires to defer the
payment of all or a portion of his or her Incentive Compensation must complete
and deliver an Election Agreement to the Secretary of the Company before the
first day of the first Year of service for which such Incentive Compensation is
payable. An Eligible Associate who timely delivers an Election Agreement to the
Secretary of the Company shall be a Participant.
          (ii) Notwithstanding the foregoing provision of Subsection (i), any
associate who becomes an Eligible Associate after the Effective Date, e.g., new
hires or promoted associates, may become a Participant for a Year with respect
to services performed subsequent to the filing of an Election Agreement if he or
she submits to the Secretary of the Company a properly completed Election
Agreement within thirty (30) days after becoming an Eligible Associate.
          (iii) Notwithstanding the foregoing provision of Subsection (i),
subject to the approval of the Company, with respect to any “performance-based”
compensation (as determined by the Company in accordance with Section 409A of
the Code) based on services performed over a period of at least 12 months, an
Eligible Associate may complete and deliver an Election Agreement to the
Secretary of the Company no later than six months before the end of such period.
          (iv) An Election Agreement that is timely delivered shall be effective
for the succeeding Year and, except as otherwise specified by an Eligible
Associate in his or her Election Agreement, shall continue to be effective from
Year to Year until revoked or modified by written notice to the Secretary of the
Company. Except as provided for in the below provision of Subsection (v), in
order to be effective to revoke or modify an election to defer Incentive
Compensation otherwise payable for any particular Year, a revocation or
modification must be delivered prior to the date that an initial election would
be required to be delivered under either Subsection (i) or Subsection
(iii) above.
          (v) Subject to the approval of the Company, a Participant may make a
subsequent election requesting a change in the period of deferral (subject to
the limitations set forth in Section 3 of this Article) and/or the form of
payment (subject to the limitations set forth in

4



--------------------------------------------------------------------------------



 



this Section 5). Such subsequent election must meet all of the following
requirements and shall be in writing on a form provided by the Company:
               (a) the subsequent election shall not take effect until at least
12 months after the date on which such amendment is made;
               (b) in the case of a subsequent election related to a payment not
made on account of the Participant’s death or an Unforeseeable Emergency, the
first payment with respect to which the amendment is made shall in all cases be
deferred for a period of not less then 5 years from the date on which such
payment otherwise would have been made;
               (c) in the case of a subsequent election related to a payment
that is to be made at a specified time or pursuant to a fixed schedule, such an
amendment of the election must be made at least 12 months prior to the date of
the first scheduled payment.
     3. Amount Deferred; Period of Deferral. A Participant shall designate on
the Election Agreement the percentage of his or her Incentive Compensation that
is to be deferred. A Participant may specify in the Election Agreement that
different percentages shall apply to different Incentive Compensation plans or
different forms of payment, i.e., cash or Common Shares. The applicable
percentage or percentages of Incentive Compensation shall be deferred until the
earlier to occur of (a) the date the Participant experiences a “separation from
service” with the Company (determined in accordance with the standards of
Section 409A of the Code); provided, however, that in the case of a Participant
who is a “specified employee” (within the meaning of Code Section 409A of the
Code) as of the date of such separation from service, such date shall be the
first day of the seventh month after the date of the Participant’s separation
from service with the Company, or (b) the date specified by the Participant on
the Election Agreement.
     4. Accounts. (i) Cash Incentive Compensation that a Participant elects to
defer shall be treated as if it were set aside in an Account on the date the
Incentive Compensation would otherwise have been paid to the Participant. A
Participant’s Account shall be credited with gains, losses and earnings based on
hypothetical investment directions made by the Participant, in accordance with
investment deferral crediting options and procedures adopted by the Committee
from time to time. A Participant may change such hypothetical investment
directions pursuant to such procedures adopted by the Committee from time to
time. The Company specifically retains the right in its sole discretion to
change the investment deferral crediting options and procedures from time to
time. By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s hypothetical investment directions in any actual
investment it may make or acquire in connection with the Plan or in determining
the amount of any actual or contingent liability or obligation of the Company
thereunder or relating thereto. Any amounts credited to a Participant’s Account
with respect to which a Participant does not provide investment direction shall
be credited with earnings in an amount determined by the Committee in its sole
discretion or, if an amount is not so determined, such amounts shall bear
interest at                      until further ordered by the Committee or the
Board of Directors. A Participant’s Account shall be adjusted as of each
business day, except that interest, if any, for a calendar quarter shall be
credited on the first day of the following quarter.

5



--------------------------------------------------------------------------------



 



          (ii) Incentive Compensation payable in the form of Common Shares that
a Participant elects to defer shall be reflected in a separate Account, which
shall be credited with the number of Common Shares that would otherwise have
been issued or transferred and delivered to the Participant. Such Account shall
be credited from time to time with amounts equal to dividends or other
distributions paid on the number of Common Shares reflected in such Account, and
such Account shall be credited with gains, losses and earnings on cash amounts
credited to such Account from time to time in the manner provided in Subsection
(i) above with respect to Cash Incentive Compensation.
     5. Payment of Accounts. The amounts in Participants’ Accounts shall be paid
as provided in this Section 5.
          (i) The amount of a Participant’s Account attributable to deferral of
cash Incentive Compensation shall be paid to the Participant in a lump sum or in
a number of approximately equal quarterly installments (not to exceed 40), as
designated by the Participant in the Election Agreement. The amount of such
Account remaining unpaid shall continue to be credited with gains, losses and
earnings as provided in Section 4 of this Article. The lump sum payment or the
first quarterly installment, as the case may be, shall be made on the last day
of the period of deferral as specified in Section 3 of this Article. Each
payment to the Participant under this Section 5(i) shall be considered a
separate payment and not one of a series of payments.
          (ii) The number of Common Shares in a Participant’s Account
attributable to deferral of Incentive Compensation payable in the form of Common
Shares shall be issued or transferred to the Participant on the last day of the
period of deferral as specified in Section 3 of this Article. All amounts
credited to such Account in respect of dividends and distributions, and the
gains, losses and earnings thereon as provided in Subsection (ii) of Section 4
of this Article shall likewise be paid to the Participant at such time. Upon
application of an Eligible Associate prior to his or her election to defer
Incentive Compensation payable in the form of Common Shares, the Committee may
authorize payment in installments of the amounts in his or her Account
attributable to such Incentive Compensation, which shall commence to be paid on
the last day of the period of deferral as specified in Section 3 of this
Article. Each payment to the Participant under this Section 5(ii) shall be
considered a separate payment and not one of a series of payments.
     6. Death of a Participant. In the event of the death of a Participant, the
amount of the Participant’s Account or Accounts shall be paid to the Beneficiary
or Beneficiaries designated in a writing substantially in the form attached
hereto as Exhibit B (the “Beneficiary Designation”), in accordance with the
Participant’s Election Agreement and Section 5 of this Article. A Participant’s
Beneficiary Designation may be changed at any time prior to his or her death by
the execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account or Accounts shall be paid to the
Participant’s estate. In the event of the death of the Beneficiary or
Beneficiaries after the death of a Participant, the remaining amount of the
Account or Accounts shall continue to be paid to the estate of the last
Beneficiary to receive payments. Any payments to be made upon the death of the
Participant before the Participant’s Account has begun to be paid shall be paid
or commence to be paid within ninety (90) days of the date of the Participant’s
death, provided that the Beneficiary shall not have the right to

6



--------------------------------------------------------------------------------



 



designate the taxable year of payment. Any payments to be made upon the death of
the Participant after the Participant’s Account has begun to be paid shall be
paid to the Beneficiary at the same time as they would have been paid to the
Participant if then living.
     7. Small Payments. Notwithstanding the foregoing, if, upon the date that
payments would commence under Section 3, the total value of the account
balance(s) held by a Participant under this Plan, and any other agreements,
methods, programs, plans or other arrangements with respect to which deferrals
of compensation are treated as having been deferred under a single nonqualified
deferred compensation plan with the account balances under the Plan under Treas.
Reg. § 1.409A-1(c)(2), does not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, the entire amount of the Account shall be paid
in a lump sum in accordance with Section 5 of this Article.
     8. Acceleration. Notwithstanding the provisions of the foregoing: (i) if a
Change in Control, which constitutes a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” (for purposes of Section 409A of the Code), occurs,
the amount of each Participant’s Account or Accounts shall immediately be paid
to the Participant in full on the date of the closing of such transaction or
(ii) if a Participant incurs an Unforeseeable Emergency, to the extent permitted
by Section 409A of the Code, an amount from such Participant’s Account or
Accounts shall be immediately paid to the Participant on the date within thirty
(30) days after the date the Committee determines that the Participant has
incurred an Unforeseeable Emergency, provided that the Participant shall not
have the right to designate the taxable year of payment.
     9. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares credited to Participants’ Accounts, and in the kind of
shares so credited, as the Board in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, may provide in substitution
for any or all Common Shares deliverable under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances.
     10. Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board may provide for the
elimination of fractions or for the settlement of fractions in cash.
ARTICLE III
ADMINISTRATION
     The Company, through its Board, shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The Board
may delegate any or all of its authority

7



--------------------------------------------------------------------------------



 



under the Plan to the Committee. The Company shall have all such powers as may
be necessary to carry out the provisions of the Plan, including the power to
(i) determine all questions relating to eligibility for participation in the
Plan and the amount in the Account or Accounts of any Participant and all
questions pertaining to claims for benefits and procedures for claim review,
(ii) resolve all other questions arising under the Plan, including any questions
of construction, and (iii) take such further action as the Company shall deem
advisable in the administration of the Plan. The actions taken and the decisions
made by the Company hereunder shall be final and binding upon all interested
parties. In accordance with the provisions of Section 503 of the Employee
Retirement Income Security Act of 1974, the Company shall provide a procedure
for handling claims of Participants or their Beneficiaries under this Plan. Such
procedure shall be in accordance with regulations issued by the Secretary of
Labor and shall provide adequate written notice within a reasonable period of
time with respect to the denial of any such claim as well as a reasonable
opportunity for a full and fair review by the Company of any such denial.
ARTICLE IV
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan with respect
to any future Year at any time by action of the Board; provided, however, that
no such action shall adversely affect any Participant or Beneficiary who has an
Account, or result in the acceleration of payment of the amount of any Account
(except as otherwise permitted under the Plan).
ARTICLE V
MISCELLANEOUS
     1. Non-alienation of Deferred Compensation. Except as permitted by this
Plan, no right or interest under this Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary.
     2. Participation by Associates of Subsidiaries. An Eligible Associate who
is employed by a Subsidiary and elects to participate in the Plan shall
participate on the same basis as an associate of the Company. The Account or
Accounts of a Participant employed by a Subsidiary shall be paid in accordance
with the Plan solely by such Subsidiary to the extent attributable to Incentive
Compensation that would have been paid by such Subsidiary in the absence of
deferral pursuant to the Plan.
     3. Interest of Associate. The obligation of the Company under the Plan to
make payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets or in the form
of its Common Shares, as the case may be, as provided herein, and no Participant
or Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company. Further, no Participant or Beneficiary shall have any
claim whatsoever against any Subsidiary for amounts reflected in an Account. The
Company shall establish a so-called “rabbi trust” to hold funds, Common Shares
or other securities

8



--------------------------------------------------------------------------------



 



to be used in payment of its obligations under the Plan, and may fund such
trust; provided, however, that any funds contained therein shall remain subject
to the claims of the general creditors of the Company or the Subsidiary for
which the Eligible Associate performs services. Nothing in this Plan shall be
construed as guaranteeing future employment to Eligible Associates. It is the
intention of the Company that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA.
     4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, associates or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
     5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
     7. Relationship to Other Plans. This Plan is intended to serve the purposes
of and to be consistent with the 1991 Plan and any similar plan approved by the
Board for purposes of this Plan. The issuance or transfer of Common Shares
pursuant to this Plan shall be subject in all respects to the terms and
conditions of the 1991 Plan and any other such plan. Without limiting the
generality of the foregoing, Common Shares credited to the Accounts of
Participants pursuant to this Plan as Incentive Compensation shall be taken into
account for purposes of Section 3 of the 1991 Plan (Shares Available Under the
Plan) and for purposes of the corresponding provisions of any other such plan.
     8. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan and any grants made hereunder comply with the
provisions of Section 409A of the Code. The Plan and any grants made hereunder
shall be administered in a manner consistent with this intent.

9